BYRD, J.
I. The action of the court in overruling a motion to quash the attachment, is not reviewable on appeal.— Reynolds v. Bell, 3 Ala. 57; Masey v. Walker, 8 Ala. 167 ; 12 ib. 472; Gill v. Downs, 26 ib. 670. The act ap*656proved February 23d, 1866, (Pamphlet Acts, 94,) does not aid the appellant.
II. The Code requires the plaintiff in attachment to file a complaint, (§ 2998,) and it is error for the court to render judgment by default without a complaint. — Amason v. Nash, 19 Ala. 104.
Eeversed and remanded.